DETAILED ACTION
Applicant’s Amendment, filed 07/22/2022 has been entered. Claims 1-26 are pending in the Application.

Drawings
The replacement drawings were received on 07/22/2022.  These drawings are acceptable.

Response to Arguments
Applicant's arguments filed 07/22/2022 with respect to the prior art rejection have been fully considered but they are not persuasive.
Regarding claims 1, 9, 16 and 22, the Applicant argues that the cited reference Kawai fails to teach “signal a communication rate to a capable slave on one line of the differential bus”. The Applicant submits that Kawai’s request for USB 3.0 link does not signal a communication rate. The Examiner respectfully disagrees. Kawai explicitly teaches that USB 3.0 and USB 2.0 denote two different communication rates of the USB link (see para 0035, Data transfer rate of USB 3.0 is 5 Gbps and data transfer rate of USB 2.0 is 480 Mbps). Thus, a request for communication in USB 3.0 does signal a communication rate of 5 Gbps.
Applicant further argues that the cited reference Kawai fails to teach “start communication… without passing through a safe mode.” The Applicant submits that Kawai requires that the device initially start in a safe mode (USB 2.0) thus at no point can the host apparatus signal to the device to start in USB 3.0 after wake up without initially going through a USB 2.0 state. The Examiner respectfully disagrees. Kawai discloses that during an initial negotiation, the device is in USB 2.0 and then enter a standby state at S2070 and S2080. It is noted that no data communication is established during this initial negotiation e.g. step s2100 is skipped. Kawai further teaches that after waking up from the standby state at S2080 by receiving a USB 3.0 request, the USB 2.0 state is skipped at S2090 and data communication is established at step S2100 in a subsequent phase after the initial negotiation and the standby state at S2080. Please see annotated figure 5 below.

[AltContent: arrow][AltContent: textbox (Wake up with USB 3.0 request)][AltContent: arrow][AltContent: textbox (Byspass USB 2.0 state and start communication)][AltContent: textbox (Standby state)][AltContent: arrow]    
    PNG
    media_image1.png
    832
    626
    media_image1.png
    Greyscale

Therefore, even though the default state or the initial negotiation maybe USB 2.0, Kawai does discloses waking up from a standby state, receiving/signaling a communication rate that is USB 3.0 and bypass the USB 2.0 state and start a communication as claimed. The Examiner further notes that this is similar to what applicant described in the Specification figure 4 that the master 102 and slave 106 also go through an initial negotiation at 402 and then enter standby state 208 at 404. The bus waking up, bypassing and communication are after both standby state 404 and initial negotiation 402. Nonetheless, the claims are also silent on the steps before waking up from the standby state. Thus, the bypassing of safe mode USB 2.0 after an initial negotiation as disclosed by Kawai read on the limitation as claimed.
Regarding dependent claim 15, Applicant argues that the cited Kawai fails to teach the slave has a default of the safe mode. The Examiner respectfully disagrees. Kawai discloses a default mode for negotiation as USB 2.0. it is clear that when USB 3.0 request is not received, the link default to USB 2.0 (see figure 3, link is established in USB 2.0 by default e.g. in the absence of the USB 3.0 request or the request is a USB 2.0 request, it is clear that the link is in USB 2.0). Kawai does disclose the limitation as claimed.
Based on the reasoning above, the rejection should be maintained. Please see below for the detailed rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 14-19 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Amarilio et al US publication US 20190121767 in view of Kawai US publication US 20150242353.

Regarding claim 1, Amarilio teaches an integrated circuit (IC) (see figure 1, integrated circuit 104) comprising: 
a master audio device (see para 0026, a master device 104 such as an audio codec or application processor) comprising: 
an audio bus interface coupled to a differential audio bus (DFI 108 coupled to bus 102, see para 0026, a multi-drop differential audio bus 102); and 
a control circuit (see figure 2, control system 114) configured to: wake the differential audio bus from a standby state (see para 0030-0031, Initially, the master device 104 enters a standby state, and sets the bus 102 to a weak zero (0)… the master device 104 indicates or begins a wake-up request (wakeupReq)); 
But, Amarilio fails to teach during activation of the differential audio bus, signal a communication rate to a capable slave on one line of the differential audio bus; and start communication with the capable slave at the communication rate without passing through a safe mode.
However, Kawai teaches during activation of a differential bus, signal a communication rate to a capable slave on one line of the differential bus (see figure 5, step s2010, see para 0093, the host apparatus 200 subsequently requests afresh the USB 3.0 link establishment, also see para 0035, Data transfer rate of USB 3.0 is 5 Gbps and data transfer rate of USB 2.0 is 480 Mbps); and start communication with the capable slave at the communication rate without passing through a safe mode (step s2090 and s2100 bypassing USB 2.0 mode at s2040, see para 0094-0095, In step S2090, the host-side device communication unit 310 responds to the request for the USB 3.0 link establishment… In step S2100, the device apparatus 300 carries out data transfer processing).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the differential audio bus of Amarilio and incorporate establishing high speed communication first without establishing low speed communication e.g. passing through a safe mode.
The motivation for doing so is to save time by establishing communication at a high speed first when low speed is not necessary.

Regarding claim 2, Amarilio further teaches the master audio device comprises a master SOUNDWIRE-I3S audio device (see para 0026, exemplary aspects specifically contemplate a SOUNDWIRE NEXT multi-drop differential audio bus).

Regarding claim 3, Kawai further teaches the master audio device further comprises a register configured to hold a slave capability regarding the communication rate (see figure 4, storage unit 220, see para 0070, the host communication unit 210 stores the negotiation information in the host information storage unit 220).

Regarding claim 4, Kawai further teaches the control circuit is configured to signal the communication rate during a check PHY_Num state (see figure 5, s2010 is interpreted as the corresponding state when the communication rate is signaled).

Regarding claim 7, Amarilio further teaches the master audio device comprises one of an application processor, a digital signal processor (DSP), or a codec (see para 0026, a master device 104 such as an audio codec or application processor).

Regarding claim 8, Amarilio further teaches The IC of claim 1 integrated into a device selected from the group consisting of: a set top box; an entertainment unit; a navigation device; a communications device; a fixed location data unit; a mobile location data unit; a global positioning system (GPS) device; a mobile phone; a cellular phone; a smart phone; a session initiation protocol (SIP) phone; a tablet; a phablet; a server; a computer; a portable computer; a mobile computing device; a wearable computing device; a desktop computer; a personal digital assistant (PDA); a monitor; a computer monitor; a television; a tuner; a radio; a satellite radio; a music player; a digital music player; a portable music player; a digital video player; a video player; a digital video disc (DVD) player; a portable digital video player; an automobile; a vehicle component; avionics systems; a drone; and a multicopter (see para 0041, Examples, without limitation, include a set top box, an entertainment unit, a navigation device, a communications device, a fixed location data unit, a mobile location data unit, a global positioning system (GPS) device, a mobile phone, a cellular phone, a smart phone, a session initiation protocol (SIP) phone, a tablet, a phablet, a server, a computer, a portable computer, a mobile computing device, a wearable computing device (e.g., a smart watch, a health or fitness tracker, eyewear, etc.), a desktop computer, a personal digital assistant (PDA), a monitor, a computer monitor, a television, a tuner, a radio, a satellite radio, a music player, a digital music player, a portable music player, a digital video player, a video player, a digital video disc (DVD) player, a portable digital video player, an automobile, a vehicle component, avionics systems, a drone, and a multicopter).

Regarding claim 9, Amarilio teaches an integrated circuit (IC) (see figure 1, integrated circuit 106) comprising:
a slave audio device (see para 0026, one or more slave devices 106(1)) comprising:
an audio bus interface coupled to a differential audio bus (UFI 110 coupled to bus 102, see para 0026, a multi-drop differential audio bus 102) and a control circuit (see figure 2, control system 120)
But, Amarilio fails to teach during activation of the differential audio bus, receive a signal indicating a communication rate on one line of the differential audio bus; and start communication with a master audio device at the communication rate without passing through a safe mode.
However, Kawai teaches during activation of a differential bus, receive a signal indicating a communication rate on one line of the differential bus (see figure 5, step s2010, see para 0093, the host apparatus 200 subsequently requests afresh the USB 3.0 link establishment, also see para 0035, Data transfer rate of USB 3.0 is 5 Gbps and data transfer rate of USB 2.0 is 480 Mbps); and start communication with a master audio device at the communication rate without passing through a safe mode (step s2090 and s2100 bypassing USB 2.0 mode at s2040, see para 0094-0095, In step S2090, the host-side device communication unit 310 responds to the request for the USB 3.0 link establishment… In step S2100, the device apparatus 300 carries out data transfer processing).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the differential audio bus of Amarilio and incorporate establishing high speed communication first without establishing low speed communication e.g. passing through a safe mode.
The motivation for doing so is to save time by establishing communication at a high speed first when low speed is not necessary.

Regarding claim 10, Amarilio further teaches the slave audio device comprises a slave SOUNDWIRE-I3S audio device (see para 0026, exemplary aspects specifically contemplate a SOUNDWIRE NEXT multi-drop differential audio bus).

Regarding claim 11, Kawai further teaches the slave audio device further comprises a register configured to hold a capability regarding the communication rate (see figure 8, device storage unit 306a, see para 0158, the device arithmetic unit 305 a of the device apparatus 300 a saves to the device storage unit 306 a the negotiation information).

Regarding claim 12, Kawai further teaches the control circuit is configured to receive the communication rate during a check PHY_Num state (see figure 5, s2010 is interpreted as the corresponding state when the communication rate is signaled).

Regarding claim 14, Amarilio further teaches the slave audio device comprises one of a digital signal processor (DSP), a microphone, a speaker, or a codec (see para 0026, the slave devices 106(1) and 106(2) may be microphones and include analog-to-digital converters (ADCs) while the slave devices 106(3) and 106(4) may be speakers and include digital-to-analog converters (DACs)).

Regarding claim 15, Kawai further teaches the control circuit is configured to default to the safe mode in absence of the signal (see figure 3, link is established in USB 2.0 by default e.g. in the absence of the USB 3.0 request or the request is a USB 2.0 request, it is clear that the link is in USB 2.0).

Regarding claims 16-19, please refer to the rejection of claims 1-4 since the claimed subject matter is substantially similar. Claims 16-19 recite a method corresponding to the master device and control circuit of claims 1-4.

Regarding claims 22-25, please refer to the rejection of claims 9-12 since the claimed subject matter is substantially similar. Claims 22-25 recite a method corresponding to the slave device and control circuit of claims 9-12

Claims 5-6, 13, 20-21, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Amarilio and Kawai as applied to claims above, and further in view of Choate US publication US 20160168466.

Regarding claim 5, the combination of Amarilio and Kawai teaches all the features with respect to claim 1 as outlined above.
But, the combination of Amarilio and Kawai fails to teach the control circuit is configured to signal the communication rate on a data negative (DN) line of the differential audio bus.
However, Choate teaches signaling a communication rate on a data negative line of a differential bus (see para 0013, the host could drive a sustained Chirp J (or K) as indication that the host supports Adaptive Signal Rate (ASR), the Examiner notes that Chirp J is a low on D- terminal and a high on D+ terminal e.g. see https://en.wikipedia.org/wiki/USB_(Communications)).
Therefore, it would have it would have been obvious for a person having ordinary skill in the art to modify the signaling of communication rate of Amarilio and Kawai and further incorporate signaling using data negative line of the differential bus.
The motivation for doing so is to follow specific speed handshake protocol already supported by the differential bus for speed negotiation.

Regarding claim 6, the combination of Amarilio and Kawai further teaches the control circuit is configured to hold a data positive (DP) line of the differential audio bus at a logical high while using the DN line of the differential audio bus to signal the communication rate (see para 0013, the host could drive a sustained Chirp J (or K) as indication that the host supports Adaptive Signal Rate (ASR), the Examiner notes that Chirp J is a low on D- terminal and a high on D+ terminal e.g. see https://en.wikipedia.org/wiki/USB_(Communications)).

Regarding claims 13, 20-21, and 26, please refer to the rejection of claims 5-6 since the claimed subject matter is substantially similar

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang US 20200192827 discloses a rate adjustment device for USB 2.0 and USB 3.0 wherein a slave device receives data rate from a USB host
Kang et al US 20150063337 discloses an interface default value can be configured as either USB 2.0 or USB 3.0

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Primary Examiner, Art Unit 2184